--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
E M P L O Y M E N T  A G R E E M E N T

 
This Employment Agreement is made and entered into on this 1st day of January ,
2015 (“Effective Date”) by and between Solo International Inc., a Nevada
corporation (the "Company"), and Michael JC Smith, an individual (or an entity
for which he is an owner), hereinafter "Executive".


R E C I T A L S
 


A. The Company desires to be assured of the association and services of
Executive for the Company.
 
B. Executive is willing and desires to be employed by the Company, and the
Company is willing to employ Executive, upon the terms, covenants and conditions
hereinafter set forth.


 
A G R E E M E N T
 


NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto do hereby agree as follows:
 
1. Employment. Company agrees to employ Executive, and Executive agrees to be
employed by Company, beginning as of the Effective Date and continuing until the
termination date as set forth herein " (the "Term"), subject to the terms and
conditions of this Agreement and further subject to the supervision and
direction of the Company's Board of Directors.
 
2. Term. The term of this Agreement shall be for a period of three (3) years
commencing on the date hereof, unless terminated earlier pursuant to Section 7
below; provided, however, that Executive's obligations in Section 6 below shall
continue in effect after such termination.
 
2.1  
Post Term Employment.

 
Should Executive remain employed by Company beyond the expiration of the Term
such employment shall convert to a month-to-month relationship terminable at any
time by either Company or Executive for any reason whatsoever, with or without
cause.
 
3.  
Scope of Duties.

 
3.1 Assignment of Duties. Executive shall have such duties as may be assigned to
him or her from time to time by the Company's Board of Directors commensurate
with his experience and responsibilities in the position for which he is
employed pursuant to Section 1 above. Such duties shall be exercised subject to
the control and supervision of the Board of Directors of the Company.
 
3.2 General Specification of Duties. Executive's duties shall include, but not
be limited to, the duties and performance goals as follows:

 
1

--------------------------------------------------------------------------------

 
 
(1)  
act as President and Chief Executive Officer of the Company and perform all
duties, functions and responsibilities generally associated thereto;
 

(2)  
personally review the financial statements of the company as may be prepared
from time to time or otherwise cause to be prepared, as directed by the Company,
financial statements, tax returns and other similar items respecting the
operation of the Company;
 

(3)  
execute on behalf of the Company, in his capacity as President and Chief
Executive Officer, all documents as reasonably and properly requested by the
Company;
 

(4)  
employ, pay, supervise and discharge all Executives of the Company, and
determine all matters with regard to such personnel, including, without
limitation, compensation, bonuses and fringe benefits, all in accordance the
policies which may be implemented by the Board of Directors of the Company;
 

(5)  
assist in establishing procedures for implementing the policies established by
the Company;

 
(6)  
assist in insuring cooperation of the officers of the Company;

 
(7)  
assist in causing the Company to be operated in compliance with all legal
requirements;

 
(8)  
assist in operating the Company in conformance with any plan approved by the
Company, as such may be amended from time to time with the concurrence of the
Company; and
 

(9)  
Perform all other acts deemed necessary and proper for the Company, in the sole
discretion of Executive.

 
The foregoing specifications are not intended as a complete itemization of the
duties which Executive shall perform and undertake on behalf of the Company in
satisfaction of his or her employment obligations under this Agreement.
 
Executive initially shall be employed in the position set forth herein.. Company
may subsequently modify Executive's duties and responsibilities; provided
however, in the event Company substantially reduces the duties or
responsibilities of Executive, Executive may elect to terminate this Agreement
and said termination shall constitute an Involuntary Termination. Executive
shall at all times comply with and be subject to such policies and procedures as
Company may establish from time to time.
 
             3.4   Executive's Devotion of Time. Executive hereby agrees to
devote his time, abilities and energy to the faithful performance of the duties
assigned to him or her and to the promotion and forwarding of the business
affairs of the Company, and not to divert any business opportunities from the
Company to himself or herself or to any other person or business entity, unless
otherwise approved by the Board of Directors.
 
3.5  
Conflicting Activities.

 
(1) Executive shall not, during the term of this Agreement, be engaged in any
other business activity substantially similar to that of the Company’s primary
business without the prior consent of the Board of Directors of the Company;
provided, however, that this restriction shall not be construed as preventing
Executive from investing his personal assets in any investments, including but
not limited to, business entities which are not in competition with the Company
or its affiliates, or from pursuing business opportunities which do not
unreasonably impede his performance as executive for the Company.
 
(2) Executive hereby agrees to promote and develop all business opportunities
that come to his attention relating to current or anticipated future business of
the Company, in a manner consistent with the best interests of the Company and
with his duties under this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
4.  
Compensation; Reimbursement.

 
4.1 Base Salary. For all services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary of Forty Two Thousand Dollars
($42,000.00) per annum, paid monthly (the "Base Salary"). The amount of the Base
Salary shall be determined by the Board of Directors and may be increased, but
not decreased, from time to time by the Board of Directors of the Company. No
such change shall in any way abrogate, alter, terminate or otherwise affect the
other terms of this Agreement.
 
4.2 Periodic Bonuses. In addition to the Base Salary, Executive shall be
eligible for periodic bonuses ("Periodic Bonuses") in amounts to be determined
by the Board of Directors. The criteria upon which the Periodic Bonuses are
awarded shall be at the discretion of the Board of Directors.
 
4.3 Reimbursement. Executive shall be reimbursed for all reasonable
"out-of-pocket" business expenses for business travel and business entertainment
incurred in connection with the performance of his or her duties under this
Agreement so long as such expenses constitute business deductions from taxable
income for the Company and are excludable from taxable income to the Executive
under the governing laws and regulations of the Internal Revenue Service.
 
     5. Severance. So long as this Agreement is in effect, Executive shall at
all times be entitled One (1) Years salary and any and all back owed salary as
severance. Other benefits may include, the Company's maintenance at its cost of
a life insurance policy and disability policy on Executive payable to Executive
and/or his or her legal representative or heirs as applicable, in amounts
reasonably agreed to by Executive and the Company.
 
6.  
Termination.

 
6.1  
Bases for Termination.

 
(1) Executive's employment may be terminated by the Company "with cause,"
effective upon delivery of 5 business days of written notice to Executive if any
of the following shall occur:


(a)  
any action by Executive which would constitute a willful breach of duty or
habitual neglect of duty;

(b)  
any material breach of Executive's obligations as described herein; or

(c)  
any material acts or events which inhibit Executive from fully performing his or
her responsibilities to the Company in good faith, such as (i) a felony criminal
conviction; (ii) any other criminal conviction involving Executive's lack of
honesty or moral turpitude; (iii) drug or alcohol abuse; or (iv) acts of
dishonesty, gross carelessness or gross misconduct.
 

(2)  
This Agreement shall automatically terminate on the last day of the month in
which Executive

 
dies or becomes permanently incapacitated. "Permanent incapacity" as used herein
shall mean mental or physical incapacity, or both, reasonably determined by the
Company's Board of Directors based upon a certification of such incapacity by,
in the discretion of the Company's Board of Directors, either Executive's
regularly attending physician or a duly licensed physician selected by the
Company's Board of Directors, rendering Executive unable to perform
substantially all of his or her duties hereunder and which appears reasonably
certain to continue for at least six consecutive months without substantial
improvement. Executive shall be deemed to have "become permanently
incapacitated" on the date the Company's Board of Directors has determined that
Executive is permanently incapacitated and so notifies Executive.

 
3

--------------------------------------------------------------------------------

 



(3) Notwithstanding any other provisions of this Agreement, Executive shall have
the right to terminate the employment relationship under this Agreement at any
time prior to the expiration of the Term of  employment for any of the following
reasons:
 
(i) a breach by Company of any provision of this Agreement which remains
uncorrected for 30 days following written notice of such breach by Executive to
Company; or
(ii) 
for any other reason whatsoever, in the sole discretion of Executive.

 
The termination of Executive's employment by Executive under Section 7.1(3)(i),
prior to the expiration of the Term shall constitute an "Involuntary
Termination" as though Executive was terminated by the Company without cause.
The termination of Executive's employment by Executive prior to  the expiration
of the Term shall constitute a "Voluntary Termination" if made pursuant to
Section 6.1.(3)(ii) and shall be treated as the Company was forced to terminate
Executive with cause.
 
7.  
Miscellaneous.

 
7.1 Transfer and Assignment. This Agreement is personal as to Executive and
shall not be assigned or transferred by Executive without the prior written
consent of the Company, except that Executive may transfer all rights, titles
and obligations he has under this Employment Agreement to an entity for which he
is an owner. This Agreement shall be binding upon and inure to the benefit of
all of the parties hereto and their respective permitted heirs, personal
representatives, successors and assigns.
 
7.2 Severability. Nothing contained herein shall be construed to require the
commission of any act contrary to law. Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation,
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Agreement affected thereby shall be curtailed and limited
only to the extent necessary to bring it within the requirements of the law, and
the remaining provisions of this Agreement shall remain in full force and
effect.
 
7.3 Governing Law. This Agreement is made under and shall be construed pursuant
to the laws of the State of Nevada.
 
7.4 Counterparts. This Agreement may be executed in several counter parts and
all documents so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all of the parties did not sign the
original or the same counterparts.
 
7.5 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements, arrangements, and
understandings with respect thereto. No representation, promise, inducement,
statement or intention has been made by any party hereto that is not embodied
herein, and no party shall be bound by or liable for any alleged representation,
promise, inducement, or statement not so set forth herein.

7.6  
Modification. This Agreement may be modified, amended, superseded, or cancelled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the party or
parties to be bound by any such modification, amendment, super- session,
cancellation, or waiver.


 
4

--------------------------------------------------------------------------------

 

 
7.7 Attorneys' Fees and Costs. In the event of any dispute arising out of the
subject matter of this Agreement, the prevailing party shall recover, in
addition to any other damages assessed, its attorneys' fees and court costs
incurred in litigating or otherwise settling or resolving such dispute whether
or not an action is brought or prosecuted to judgment. In construing this
Agreement, none of the parties hereto shall have any term or provision construed
against such party solely by reason of such party having drafted the same.


7.8 Waiver. The waiver by either of the parties, express or implied, of any
right under this Agreement or any failure to perform under this Agreement by the
other party, shall not constitute or be deemed as a waiver of any other right
under this Agreement or of any other failure to perform under this Agreement by
the other party, whether of a similar or dissimilar nature.


7.9 Cumulative Remedies. Each and all of the several rights and remedies
provided in this Agreement, or by law or in equity, shall be cumulative, and no
one of them shall be exclusive of any other right or remedy, and the exercise of
any one of such rights or remedies shall not be deemed a waiver of, or an
election to exercise, any other such right or remedy.


7.10 Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement.


7.11 Survival. Any provision of this Agreement which imposes an obligation after
termination or expiration of this Agreement shall survive the termination or
expiration of this Agreement and be binding on Executive and the Company.


7.12 Effective Date. This Agreement shall become effective as of the date set
forth on page 1 when signed by Executive and the Company



IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be signed and dated as of the date first written above.
 
 


                    
Company
 

 
 


                       
Michael JC Smith, Executive
 

 
5

--------------------------------------------------------------------------------

 
